IRWIN, District Judge,
remarked that he had examined the authorities bearing on the case, and was convinced that the motion should be granted, for the reason that it was not alleged in the indictment that the note taken from the letter was the property of any person. The judgment was therefore arrested. [Cases Nos. 14,901a, 14,901b.]
The prosecuting attorney alluded to the fact that a similar point had been decided in the same way by Judge Curtis.
Col. Black, attorney for Henry Cummings, remarked, in justice to Mr. Shaler, that this question had never before been raised in either the Eastern or Western district of Pennsylvania, and that the uniform custom was to frame the indictments as drawn up by the United States district attorney.
Judge Shaler stated that he had consulted with government officers on the subject, and deemed it consistent with duty to permit the defendant to enter into recognizance in $2,000, conditioned for his appearance at the October term of that court.
Henry Cummings and his brother Calvin then entered into the required bond, and the prisoner was released.
Mr. Cummings it will be remembered, was postmaster at Harrison. Potter county, in 1854, and in June of that year it was alleged that Oliver Judd, of Monterey, Mass., addressed a letter, containing two fifty-dollar notes, on the Mahawa Bank, to a relative named Nathaniel Judd, at Harrison, which was never received. In October of the same year, Cummings went west to buy land, arid was arrested at Detriot after having exchanged at a broker’s office a note similar to those alleged to have been stolen. He has been in our jail ever since,—a period of about seventeen months.